Title: To Thomas Jefferson from Pierre Landais, 10 January 1806
From: Landais, Pierre
To: Jefferson, Thomas


                        
                            
                                10 January 1806
                            
                        
                        Notes.
                        I Peter Landais, formerly Capt. of the Frigate Alliance, wrote to the Honble. T. Paine Esqr., three years
                            ago, my opinion against having the Men of War of the United States’s Military Arsenals and Harbours either at Brook-lyn,
                            near New York; or at Washington’s City; and T. Paine told me he had given that letter to his Excellency T. Jefferson
                            President of the United States.
                        I have a System of organisation made for the Navy of a Republic Democracy whatever, which will contribute to render it as perfect as possible. I have wrought these fifty
                            last years on the form that the Carene or bottom of men of war ought to have to be as perfect as possible; and have found
                            that by the methods known, described in the Encyclopedia, and authors thereabouts it is impossible to attain it; But I
                            have found the Method to do it by a series of combinations, which I have the presumption to believe to be the only
                            possessor of, and many centuries may be revolved before it is discovered by any other.
                    